JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed June 15, 2006, be affirmed. The district court correctly concluded that appellant’s complaint is frivolous. See 28 U.S.C. § 1915A(b)(l). Contrary to appellant’s assertions, the United States District Court for the Northern District of Texas is an Article III court. See U.S. Const, art. Ill, § 1 (“The judicial power of the United States, shall be vested in one Supreme Court, and in such inferior courts as the Congress may from time to time ordain and establish.”); 28 U.S.C. § 124 (dividing Texas into four judicial districts, including the Northern District); 28 U.S.C. § 132(a) (“There shall be in each judicial district a district court which shall be a court of record known as the United States District Court for the district.”); see also 150 Cong. Rec. S6944-01 (June 17, 2004) (confirming Jane Boyle as a United States District Judge for the Northern District of Texas).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.